Citation Nr: 0807390	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-23 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1971 to June 1973  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  



FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that current hypertension is related to service. 

2.  The veteran was born in January 1952 and reports 
completion of high school up to the 11th grade.  He last 
worked in 2001 or 2002 as a driver and painter.

3.  The veteran has poorly controlled hypertension, but no 
other physical or psychiatric impairment.

4.  The veteran does not have one nonservice-connected 
disability ratable at 60 percent or more, or a single 
disability rated at 40 percent or more with additional 
nonservice-connected disabilities to bring the combined 
rating to 70 percent or more.

5.  The veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from following a substantially gainful position.

6. The veteran is not unemployable by reason of disability, 
age, education, and occupational history.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
4.104, Diagnostic Code (DC) 7101 (2007).

2.   The criteria for a permanent and total disability 
evaluation for pension purposes have not been met. 38 
U.S.C.A. §§ 1521, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 4.15, 4.17 and 
Part 4 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2005, the RO satisfied 
its duty to notify the veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, 
the RO notified the veteran of: information and evidence 
necessary to substantiate the claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was essentially instructed to submit any evidence in 
his possession that pertained to his claims.  In July 2006, 
the RO also notified the veteran of the process by which 
initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  The duties to 
notify and assist have been met.

Analysis

Hypertension

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case as 
hypertension did not manifest until many years after 
discharge, as discussed below.

The term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, DC 7101 note 
(1). 

The veteran currently has hypertension as reflected in the 
January 2007 VA examination report noting a diagnosis of 
essential hypertension poorly controlled in spite of beta-
blocker and diuretics.

However, service medical records are completely silent for 
findings of hypertension.  In fact, the examination at 
service discharge noted a blood pressure reading of 110/70.  
The first indication of hypertension in the record is a 
January 2004 record from the Suwannee County Sheriff's Office 
Medical Unit.

Based on the evidence, the Board finds that service 
connection is not warranted.  While the veteran currently has 
hypertension, there is no competent medical evidence that is 
it related to service.  Service medical records were negative 
for hypertension and the first indication of a disability was 
not until 2004, which is 31 years after service discharge.  
The lengthy period without treatment and lack of documented 
evidence of continuity of symptomatology weighs against the 
claim.  Furthermore, there is no competent medical opinion 
providing a link between current disability and service. 

While VA afforded the veteran a hypertension examination in 
January 2007, the report did not address the etiology of his 
current disability.  However, the Board declines to obtain a 
medical nexus opinion with respect to the veteran's service 
connection claim because there is no evidence of pertinent 
disability in service or for over three decades following 
service.  Thus, while there is current evidence of 
hypertension, there is no true indication that hypertension 
is associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of findings 
of hypertension in service and the lack of diagnosis until 
many years post-service, any opinion relating pertinent 
disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has hypertension related to service) because he 
does not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Non-service connected pension

The veteran seeks non-service-connected pension benefits.  He 
contends, in essence, that he has difficulty obtaining and 
maintaining gainful employment as a result of disability.

A pension is available to a veteran who served for 90 days or 
more during a period of war, who is permanently and totally 
disabled due to non-service-connected disabilities which are 
not the result of his own willful misconduct, and who 
satisfies certain income and net worth requirements.  38 
U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 3.3(a)(3).

Permanent and total disability may be shown in two ways: (1) 
the veteran must be unemployable as a result of a lifetime 
disability (the "subjective" standard which is based on the 
disabilities, age, occupational background, and other related 
factors of the individual veteran whose claim is being 
adjudicated) or, (2) even if not unemployable, if the veteran 
suffers from a lifetime disability which would render it 
impossible for the average person with the same disability to 
follow a substantially gainful occupation (the "objective" 
standard which is based on the percentage ratings assigned 
for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4 (Ratings Schedule)).  Brown 
v. Derwinski, 2 Vet. App. 444, 446 (1992).

The "objective" standard requires demonstration of specific 
minimum percentage ratings and the permanence of those 
percentage ratings for pension purposes.  38 C.F.R. §§ 
4.16(a), 4.17.

Under 38 C.F.R. § 4.17, a veteran who does not have a 
combined 100 percent schedular evaluation may establish that 
he has permanent and total disability by showing that he 
meets the percentage requirements of 38 C.F.R. § 4.16, which 
provides that a total disability rating will be assigned when 
(1) there is one disability ratable at 60 percent or more or 
(2) if there are two or more disabilities, at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  When those percentages are met, a total 
disability rating is assigned upon a showing that the veteran 
is unable to secure and follow substantially gainful 
employment by reason of disability/ies.

The veteran, who has one disability rated as non-compensable, 
does not meet the percentage requirements of 38 C.F.R. § 
4.16.

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but has other factors which make him 
unemployable, the RO may approve a permanent and total 
disability rating for pension purposes on an extraschedular 
basis.  The RO will consider factors such as whether the 
veteran is unemployable by reason of his disability(ies), 
his/her age, occupational background, and other related 
factors.  38 C.F.R. § 3.321(b)(2); See Roberts v. Derwinski, 
2 Vet. App. 387, 390 (1992).

The significant issue is whether the veteran is capable of 
performing the physical and mental acts required of 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal employment, 
odd-job employment, and employment at half the usual 
remuneration, however, is not incompatible with a 
determination of unemployability if the restriction to 
securing or retaining better employment is due to disability.  
See 38 C.F.R. § 4.17(a).

The veteran meets the service requirements for VA pension 
benefits as he was on active duty from June 1971 to June 1973 
which was during a period of war.  See 38 C.F.R. § 3.2.  The 
veteran was born in January 1952 and is now 56 years old.  He 
indicated that his highest level of education completed was 
the 11th grade.  He last worked in 2001 driving and painting.  
See VA Form 21-526, received in January 2005. 

The veteran's disability fails to meet the minimum schedular 
rating for consideration of a nonservice-connected pension 
and the Board finds that the medical evidence does not 
reflect that the veteran is unable to secure and follow 
substantially gainful employment by reason of his nonservice-
connected disability.

VA afforded the veteran an examination in January 2007.  The 
examiner noted that the veteran did not any functional 
impairment as he was up and around, self-dependent, and had 
no deficiency in the activity of daily living.  The veteran 
indicated that he worked most of his life as a truck driver 
and also did commercial painting.  He had not had a job since 
June 2002; he had been doing odd jobs (lawn mowing and ground 
maintenance) but had no permanent job.  As noted above, the 
examiner noted essential hypertension that was poorly 
controlled and found no evidence of any other major medical 
condition (specifically no diabetes mellitus, neuropathy, or 
any other major medical condition).  The examiner also noted 
that the veteran had no income and was fully dependent on his 
wife and daughter.

The Board finds that the competent evidence of record does 
not reflect that the veteran is unable to secure and follow 
substantially gainful employment by reason of his nonservice-
connected disability.  The veteran exhibits only one 
disability, hypertension, which has not been shown to affect 
his ability to be employed.  It has been described as poorly 
controlled, but the blood pressure readings on the January 
2007 VA examination do not satisfy the criteria for even a 20 
percent rating.  See 38 C.F.R. § 4.104, DC 7101 (2007).  In 
fact, the veteran has indicated that he did odd jobs, which 
demonstrates his ability to work.  Additionally, he does not 
have any functional impairment which would affect employment.  
There is simply insufficient evidence showing that the 
veteran is unable to secure and follow substantially gainful 
employment by reason of his nonservice-connected disability.


ORDER

Service connection for hypertension is denied. 

A permanent and total disability rating for nonservice-
connected pension benefits is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


